         CASE 0:19-cv-02209-NEB-LIB Document 32 Filed 08/31/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    BRANDON DALTON,                                  Case No. 19‐CV‐2209 (NEB/LIB)

                       Plaintiff,

    v.                                                   ORDER ON REPORT &
                                                         RECOMMENDATION
    WARDEN FIKES, FCI‐SANDSTONE, and
    THE BUREAU OF PRISONS,

                       Defendants.



         Pro se plaintiff Brandon Dalton brought this action against the defendants alleging

constitutional violations based on the loss of his personal property when he was moved

from the Federal Corrections Institute (“FCI”) in Florence, Colorado, to the FCI in

Sandstone, Minnesota.1 (ECF No. 1.) Dalton also filed a “Pro Se Motion, 42 U.S.C. § 1983

Tort Claim + Pro Se Bivens Complaint.” (ECF No. 11.) In a June 30, 2020 Report and

Recommendation, United States Magistrate Judge Leo I. Brisbois recommends dismissing

the complaint under 28 U.S.C. § 1915A(b) for failure to state a claim, and denying as moot

Dalton’s motion because it is duplicative of the complaint. (ECF No. 26 (“R&R”).) Dalton

filed a “response” to the R&R as well as a “supplement” to his complaint and an objection

to the R&R with exhibits. (ECF Nos. 28–31.)




1Dalton pursued administrative remedies for this claim and was offered a settlement that
he believes is too low. (See Compl. at 2–3.)
      CASE 0:19-cv-02209-NEB-LIB Document 32 Filed 08/31/20 Page 2 of 5




       After reviewing Dalton’s response and supplement, the Court concludes that they

neither state any specific objections to the R&R nor cite to any errors in the R&R’s

reasoning. Rather, Dalton attempts to amend his complaint to add new causes of action

and conspirators to his claims. (See generally, ECF No. 28.) He also seeks to add employees,

supervisors, and the warden at FCI‐Florence as defendants. (ECF No. 29.)

       The Court is mindful that it should treat a pro se litigant’s attempts to eliminate

pleading deficiencies as a motion for leave to amend a complaint. See generally Iheme v.

Smith, 529 F. Appʹx 808, 810 (8th Cir. 2013) (per curiam) (on review of § 1915A dismissal,

concluding that the district court should have treated a pro se litigantʹs objections to the

magistrate judgeʹs report and recommendation as a motion for leave to amend the

complaint); Kaden v. Slykhuis, 651 F.3d 966, 968 (8th Cir. 2011) (per curiam) (on review of

§ 1915A dismissal, construing prisoner plaintiffʹs objections to magistrate judgeʹs report

as motion for leave to amend complaint). A party may amend its pleading with the

court’s leave, and the court “should freely give leave when justice so requires.” Fed. R.

Civ. P. 15(a)(2). “[D]enial of leave to amend pleadings is appropriate only in those limited

circumstances in which undue delay, bad faith on the part of the moving party, futility

of the amendment, or unfair prejudice to the non‐moving party can be demonstrated.”

Roberson v. Hayti Police Depʹt, 241 F.3d 992, 995 (8th Cir. 2001). Denying a motion for leave

to amend based on futility means the court has concluded that the proposed amendment




                                             2
      CASE 0:19-cv-02209-NEB-LIB Document 32 Filed 08/31/20 Page 3 of 5




could not withstand a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Zutz v. Nelson, 601 F.3d 842, 850 (8th Cir. 2010).

       The R&R provides several bases for dismissal, which the Court reviews de novo. 28

U.S.C. § 636(b); Fed. R. Civ. P. 72(b). The R&R found that Dalton failed to state a claim

under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). The R&R

correctly found that “Bivens does not extend to all claims of constitutional violations”

(R&R at 4 (citing Hernandez v. Mesa, 140 S. Ct. 735 (2020), Ziglar v. Abbasi, 137 S. Ct. 1843

(2017)).) Instead, Bivens only recognizes claims for specific constitutional violations. E.g.,

Bivens, 403 U.S. at 388 (excessive force under the Fourth Amendment); Davis v. Passman,

442 U.S. 228, 249 (1979) (workplace discrimination under the Fifth Amendment); Carlson

v. Green, 446 U.S. 14, 17 (1980) (deliberate indifference to a serious medical need under

the Eighth Amendment). Rather than object to this finding, Dalton seeks to assert several

new causes of action, including larceny, vandalism, and extortion. (ECF No. 28 at 1–2.)

These causes of action are based on common law; they are not constitutional claims on

which a Bivens claim may be brought. See Ashcroft v. Iqbal, 556 U.S. 662, 675, (2009) (Bivens

is “an implied private right of action for damages against federal officers alleged to have

violated a citizen’s constitutional rights.). Because these causes of action do not support a

Bivens claim, allowing Dalton the opportunity to file an amended complaint including

them would be futile. Dalton’s response does provide any basis for the Court to overrule

the conclusion that his Bivens claims should be dismissed for failure to state a claim.



                                              3
      CASE 0:19-cv-02209-NEB-LIB Document 32 Filed 08/31/20 Page 4 of 5




       The R&R also found that the complaint failed to allege sufficient factual support

for the Fourth, Eighth, and Fourteenth Amendment violations, and thus failed to state a

claim for which relief may be granted. (R&R at 5.) The Court has reviewed the complaint

and agrees that these claims are not sufficiently supported by factual allegations. Dalton’s

response does not object to this finding, and does not provide any additional factual

allegations to support these claims. Instead, Dalton alleges new legal theories and

attaches exhibits explaining property crime law. (ECF Nos. 28, 28‐1.) The supplement to

his complaint, which seeks to add more defendants, does no better, as it adds no

additional facts from which the Court could conclude that Dalton has stated a claim. (See

ECF No. 29.)

       Dalton’s objection argues that he has sufficiently alleged a claim under FTCA, 28

U.S.C. § 2680(c). (ECF No. 30.) The R&R found that the complaint failed to state a claim

under FTCA. (R&R at 7.) Under the de novo standard of review, the Court finds there is

no waiver of sovereign immunity for lost property in the Custody of the Bureau of

Prisons, and the Court thus lacks subject‐matter jurisdiction to hear the claim. See Ali v.

Fed. Bureau of Prisons, 552 U.S. 214, 227–28 (2008).

       The Court finds Judge Brisbois’s reasoning to be sound and finds no legal basis to

depart from his recommendations. Based upon all the files, records, and proceedings in

the above‐captioned matter, IT IS HEREBY ORDERED THAT:

   1. The Report and Recommendation (ECF No. 26) is ACCEPTED;



                                              4
     CASE 0:19-cv-02209-NEB-LIB Document 32 Filed 08/31/20 Page 5 of 5




   2. Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

      § 1915A(b) for failure to state a claim; and

   3. Plaintiff’s motion (ECF No. 11) is DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 31, 2020                          BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            5
